    Case 1:12-cr-00844-AJN Document 437 Filed 04/21/20 Page 1 of 3



UNITED STATES DISTRICT COURT                                         4/21/2020
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA            :

        - v. -                            :   ORDER

NELSON GUSTAVO COLON-TORREZ,              :   12 Cr. 844 (AJN)
  a/k/a “Nelson Colon,”
  a/k/a “Gustavo,”                        :

                      Defendant.          :
- - - - - - - - - - - - - - - - - - X
         WHEREAS, on or about November 21, 2017, the defendant

was charged in a single specification with violating his supervised

release in the above captioned matter; and

            WHEREAS, at a telephone conference on or about November

April 14, 2020, the defendant pleaded guilty to the specification,

and a control date for sentencing was scheduled for August 26,

2020; and

            WHEREAS, the defendant is presently detained pursuant to

his conviction and sentence in the Southern District of Florida in

United States v. Nelson Gustavo Colon-Torres, 17 Cr. 20817 (SDFL)

(the “SDFL Matter”);

            NOW THEREFORE, IT IS HEREBY ORDERED THAT:

  1.        The defendant shall be released in this matter pending

sentencing subject to the following conditions:

       a. The    defendant    shall   execute     a   $100,000       personal

            recognizance bond.
    Case 1:12-cr-00844-AJN Document 437 Filed 04/21/20 Page 2 of 3



                                        2
       b. The    bond    shall     be       co-signed      by   one   financially

          responsible individual.

       c. Upon release, the defendant shall reside in his sister’s

          house in the Southern District of Florida.

       d. The    defendant’s     travel       will    be    restricted    to   the

          Southern District of Florida and the Southern District

          of New York for court appearances, as well as any points

          in between necessary for travel to court.

       e. The defendant shall surrender any travel documents to

          the extent not already surrendered, and shall apply for

          no new travel documents.

       f. The defendant shall be subject to regular supervision by

          Pretrial      Services    the      Probation      Department    in   the

          Southern District of Florida.

  2.      The    defendant   shall      not    be    released    until   (i)   his

attorney signs the bond on his behalf; and (ii) a co-signer has

signed the bond on his behalf, as required by section 1(b) above.

Within 48 hours of his release, the defendant shall personally

sign the bond.
      Case 1:12-cr-00844-AJN Document 437 Filed 04/21/20 Page 3 of 3



                                   3
     3.      Nothing in this Order is intended to impact the status

of the defendant’s term of imprisonment in the SDFL Matter.

Rather, the release contemplated in paragraphs (1) and (2) above

is    only   effective    if   and   when   the   defendant’s    period   of

imprisonment in the SDFL Matter expires.

Dated:       New York, New York
             April 21
                   __, 2020


                                       _______________________________
                                       THE HONORABLE ALISON J. NATHAN
                                       UNITED STATES DISTRICT JUDGE
